The report of the boundary commissioners herein of the work done and the time employed and expenses incurred in the survey, marking and mapping of the boundary- between the. States of Texas and Oklahoma, along the Red River in the Big Bend and Fort Augur areas pursuant to the decree of March' 12,1923, (261 U. S. 340) is approved and adopted. Compensation of commissioners fixed, to be charged, with the expenses shown in the report, as part of the costs of the case, to be borne. and paid for by the three parties in the proportions specified in said decree, the parties to be credited with amounts already advanced.
[For the decree delivered on this day reciting and approving the report of survey along the Fort Augur area and establishing the- boundary accordingly, see ante, p. 452.]
Motion of the National Petroleum & Refining Company for an order directing the. receiver to recharge the expenses relating to well 169 denied.
Motion of the Supreme Oil Company, Sam Barkley and The Farmer's State Bank of Burkburnett, Texas, for particular relief specified therein, denied.
On consideration of the showing made by the Kirby Petroleum Company in response to the fourth paragraph *581of the order of January 19, 1925 [ante, p. 9], the receiver is instructed to pay to such company $2,904.13 out of the net proceeds derived from well 139 — such payment to be in full discharge of all claims against the . receivership by reason of the. work done and expenses incuired by such company and its predecessor, the Bass Petroléum Company, in drilling that well prior to the receivership. The objection made by Tom Testerman to the allowance and payment of this claim is overruled.
On consideration of that part of the thirteenth report- of the receiver which shows at page 17 that certain net proceeds derived from wells within the portion of the receivership area adjudged to be in the State of Texas are without any known claimant, or belong to persons whose whereabouts are not known and who have' not applied for them although. warned to do so by due public notice, it is ordered that so much of such proceeds as remain thus unclaimed on April 15, 1925, be paid over to the State of Texas to the end that that State may take such action concerning the same as may be appropriate in respect of unclaimed property within the State. In making this payment the receiver is instructed to specify the well from which each fund was derived and otherwise to identify it as nearly as may be. practicable.
The receiver is instructed to pay over to the Secretary of the Interior, as the representative of the United States, within ten days after the date of this order $1,100,000.00 out of the remaining net impounded funds derived from river-bed wells and from interest or other additions to such funds.
The receiver is instructed to continue the disbursement of the funds in his custody according to the instructions and orders heretofore given, and otherwise to prepare for closing, up the receivership during the present term of this court.
*582Final compensation of receiver and his counsel fixed, and payment authorized as expenses of the receivership..
The above orders were announced'by Mr. Justice Van Devanter.